            Case 3:19-cv-01713-MWB-PT Document 8 Filed 10/15/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HILLARD S. BETHEA,                                   No. 3:19-CV-01713

                Plaintiff.                               (Judge Brann)

       v.

    THERESA DELBALSO,
    SUPERINTENDENT, et al.,

                Defendants.

                               MEMORANDUM OPINION

                                    OCTOBER 15, 2020

I.          BACKGROUND

            Plaintiff Hillard Bethea, a Pennsylvania state prisoner incarcerated at SCI–

Mahanoy in Frackville, Pennsylvania, filed this civil rights action pursuant to 42

U.S.C. § 1983 alleging that prison officials confiscated and destroyed 170 personal

photographs he “concealed” in his pockets.1 Plaintiff has also filed a motion to

proceed in forma pauperis.2 For screening purposes, that motion will be granted and

the complaint dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

II.         FACTUAL ALLEGATIONS

            On the evening of May 14, 2018, during “rec/yard movement,” Corrections

Officer (“CO”) Brzozowski confiscated 170 photographs Bethea (“Plaintiff”)


1
     Doc. 1.
2
     Doc. 2.
          Case 3:19-cv-01713-MWB-PT Document 8 Filed 10/15/20 Page 2 of 5




concealed in his pocket. CO Brzozowski did not issue Plaintiff a confiscation

receipt for the photographs. 3 Plaintiff filed Grievance No. 737989 on May 20,

2018, concerning the confiscation.4 Lt. Trometter denied Plaintiff’s grievance on

May 30, 2018.5 Plaintiff alleges Lt. Trometter “allow[ed] her officers” to forge his

name on “a confiscation slip in agreement for the photographs to be destroyed.”6

Plaintiff claims he raised his complaint with Superintendent DelBalso who “never

responded” to his grievance.7 On June 3, 2018, Plaintiff filed an appeal to final

review.8

          Plaintiff seeks the return of his photographs or monetary compensation for

their loss.9

III.      DISCUSSION

          Sections 1915(e)(2) and 1915A of Title 28 require a court to review

complaints prior to service in cases in which a plaintiff is proceeding in forma

pauperis and in which a plaintiff is incarcerated.10 The Court must sua sponte

dismiss any claim that is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune



3
     Doc. 1 at ¶ 1.
4
     Id. at 5.
5
     Id. at 6.
6
     Id. at ¶ 2.
7
     Id. at ¶ 3.
8
     Id. at 7.
9
     Id. at 3.
10
     See 28 U.S.C. §§ 1915(e)(2), 1915A.
                                            2
          Case 3:19-cv-01713-MWB-PT Document 8 Filed 10/15/20 Page 3 of 5




from such relief. This action is subject to sua sponte screening for dismissal under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A because Plaintiff is proceeding in forma

pauperis and is also incarcerated.

          To survive sua sponte screening for failure to state a claim, the complaint

must allege “sufficient factual matter” to show that the claim is facially plausible.11

“‘A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’”12 “[A] pleading that offers ‘label or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’”13 In

determining whether a complaint states a plausible claim for relief, this Court must

“accept all factual allegations in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor.”14

          Given Plaintiff’s allegations concerning the alleged intentional destruction

of his personal property, the Court construes his claim as a Fourteenth Amendment

violation for the deprivation of property without due process of law. Neither the

negligent nor the unauthorized intentional deprivation of property by a state




11
     Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
12
     Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n. 3 (3d Cir. 2014) (quoting Ashcroft v. Iqbal,
     556 U.S. 662, 678 (2009)).
13
     Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
14
     Alpiza–Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
                                                      3
        Case 3:19-cv-01713-MWB-PT Document 8 Filed 10/15/20 Page 4 of 5




employee gives rise to a due process violation if state law provides an adequate

post–deprivation remedy.15

        The United States Court of Appeals for the Third Circuit has held that the

Pennsylvania Department of Correction’s (“DOC”) prison grievance system

constitutes an adequate post–deprivation remedy.16 Pennsylvania tort law also

provides an adequate remedy for prison officials’ unlawful deprivation of inmate

property.17 Plaintiff asserts that he availed himself of the DOC’s grievance system.

Thus, an adequate post–deprivation remedy was available to him. To the extent

Plaintiff argues that his grievance was wrongfully denied or mishandled, he has not

alleged the denial of a federal right.18 Likewise, if dissatisfied with the grievance

process or its result, Plaintiff had a suitable remedy under the Pennsylvania Tort

Claims Act.19 Therefore, Plaintiff’s Fourteenth Amendment procedural due

process claim is subject to dismissal pursuant to 24 U.S.C. § 1915(e)(2)(B)(ii) as it

fails to state a cognizable constitutional claim.


15
   See Daniels v. Williams, 474 U.S. 327, 328 (1986) (negligent acts of officials causing unintentional
   loss of property does not violate due process); see also Hudson v. Palmer, 468 U.S. 517, 533 (1984)
   (intentional deprivation of property does not violate due process if meaningful post–deprivation remedy
   for loss is available.)
16
   See Monroe v. Beard, 536 F.3d 198, 210 (3d Cir. 2008); see also Tillman v. Lebanon Cnty. Corr. Facility,
    221 F.3d 410, 422 (3d Cir. 2000) (holding that prison’s grievance program and internal review provides
    an adequate post–deprivation remedy to satisfy due process).
17
    See 42 PA. CONS. STAT. ANN. § 8522 (b)(3); see also Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir.
    2011) (per curiam) (Pennsylvania Tort Claims Act provides adequate remedy for willful destruction of
     property).
18
    See Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam).
19
    See Hernandez v. Corr. Emergency Response Team, 771 F. App’x 143, 145 (3d Cir. 2019) (per curiam)
    (“Even if the prison grievance procedures could be considered constitutionally inadequate,
    Pennsylvania’s state tort law would provide an adequate remedy.”)
                                                    4
          Case 3:19-cv-01713-MWB-PT Document 8 Filed 10/15/20 Page 5 of 5




IV.       LEAVE TO AMEND

          When a complaint fails to present a prima facie case of liability, district

courts must grant leave to amend before dismissing the complaint unless

amendment would be futile.20 For the reasons set forth above, Plaintiff’s claims

against the Defendants are legally flawed and therefore incurable. Consequently,

the Court concludes that curative amendment would be a futile endeavor.

V.        CONCLUSION

          Based on the foregoing, Bethea’s motion to proceed in forma pauperis will

be granted but his complaint will be dismissed with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B). An appropriate Order follows.

                                                         BY THE COURT:


                                                         s/ Matthew W. Brann
                                                         Matthew W. Brann
                                                         United States District Judge




20
     See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                                    5
